MEMORANDUM ***
Johny Qarana petitions for review of an immigration judge’s decision denying asylum, withholding of removal, and protection under the Convention Against Torture. The immigration judge (IJ) held that Qarana failed to credibly establish his identity and his reasons for seeking asylum in the United States. The BIA affirmed without issuing its own opinion.
“Where the BIA adopts the findings and reasoning of the IJ, this court reviews the decision of the IJ as if it were that of the BIA.” Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). The BIA’s decision that an alien has not established eligibility for asylum is reviewed under the substantial evidence standard, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), as is an adverse credibility determination, He v. Ashcroft, 328 F.3d 593, 595 (9th Cir.2003). “Where the BIA provides a specific, cogent reason for questioning a petitioner’s credibility, the petitioner must show that the evidence compelled a contrary conclusion in order to overcome the special deference accorded to the BIA’s credibility determinations.” Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003) (emphasis omitted).
We hold that the IJ’s adverse credibility determination is supported by substantial evidence. On the record before us, we cannot conclude that the evidence compelled the IJ to find that Qarana had adequately established his identity and his reasons for coming to the United States.
Petition for review DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.